Citation Nr: 0408908	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left lower extremity 
deficits, including foot drop, to include as secondary to 
service-connected left ankle disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  This matter was first considered by the Board in 
February 2003, but a remand was required in order to have the 
issue properly perfected for appeal.  Unfortunately, a review 
of the record reflects that this matter must once again be 
remanded to cure a procedural defect.


REMAND

This appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The record shows that the veteran submitted a claim for 
entitlement to a higher evaluation for a left ankle 
disability in 1999 and during the course of that claim it was 
determined that the issue of entitlement to service 
connection for left lower extremity neurologic deficits, 
including foot drop, was inextricably intertwined with the 
rating of the left ankle disability.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was signed into legislation.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA redefined the obligations of VA with respect to its 
duty to notify a claimant of his rights and responsibilities 
in substantiating a claim and the obligations of VA with 
respect to its duty to assist a claimant in the development 
of a claim.  Additionally, judicial precedent requires that 
VA advise a claimant not only of his own responsibilities 
with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of 
a claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

A review of the record shows that the veteran was advised of 
the change in the law and generally advised of his rights and 
responsibilities under the VCAA in a letter dated in August 
2001.  The letter did not, however, specifically state what 
evidence was required to show that a disability had developed 
as secondary to a service-connected disability nor did it set 
forth the allocation of burdens for obtaining necessary 
evidence.  Although the veteran was advised of the 
regulations governing entitlement to service connection both 
on a direct basis and on a secondary basis in a July 2003 
Statement of the Case, the Board finds that this is 
insufficient notice under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See generally Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As such, this matter must be remanded to 
the RO so that proper notice may be given to the veteran and 
any additional development deemed necessary to assist the 
veteran in substantiating his claim may be performed.

Therefore, this matter is remanded for the following action:

1.  The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claim and given an opportunity to 
supply additional evidence and/or 
argument, and identify additional 
evidence for VA to obtain.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  When the development requested has 
been completed, the issue here on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence 
obtained.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



